Citation Nr: 1243968	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include inflammatory bowel disease and Crohn's disease, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from May 1985 to May 1993, and from December 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared and provided testimony at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing has been associated with the claims file.  At or soon following that hearing, additional evidence was provided for the file which was accompanied by a waiver.

The Board recognizes that the RO has developed and adjudicated the appellant's claims as seeking service connection for specific diagnosis of Crohn's disease.  The symptoms of this condition are similar/overlapping in many respects to another condition which has been diagnosed in this case, inflammatory bowel disease.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with that holding, which was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), the Board has recharacterized the issue on appeal as reflected on the first page of the present decision to be more comprehensive.



FINDINGS OF FACT

1.  The Veteran has a medically unexplained chronic multi-symptom illness with disability inclusive of bowel disturbance with abdominal distress, and chronic diarrhea, which has been diagnosed as inflammatory bowel disease (IBD) and Crohn's disease.  

2.  Symptoms of IBD and Crohn's disease have been present to a disabling degree chronically for in excess of six months following the Veteran's service, including service in the Southwest Asia theater of operations during the Persian Gulf War.  

3.  Clinical evidence in this case reflects that IBD and Crohn's disease have been alternately and sometimes collectively diagnosed in this case interchangeably; these diagnoses are shown to be manifested by duplicative and overlapping symptoms, but not by separate, different, or independent symptoms.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a qualifying chronic disability manifested by bowel disturbance with abdominal distress, with diarrhea, to include the medically unexplained chronic multisymptom illness identified as IBD/Crohn's disease, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a)(2), 4.14 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Background

The Veteran filed an original service connection claim for Crohn's disease in July 2007.  

The Veteran's DD 214 reflects that during his first period of service extending from May 1985 to May 1993, he served in Southwest Asia from January to May 1991.  Service treatment records (STRs) include an entry dated in May 1986 revealing that the Veteran complained of diarrhea, loss of appetite, chills and fever, assessed as rule-out stomach flu.  An October 1988 entry documents an assessment of hemorrhoids.  Occult blood testing of August 1991 was positive.  An August 1992 entry indicates that the Veteran complained of abdominal cramps, diarrhea and bloody stools.    

The Veteran's DD 214 reflects that during his second period of service extending from December 2003 to February 2005, he served in Iraq from January 2004 to January 2005.  STRs from this period of service include a December 2004 post-deployment assessment indicating that the Veteran had been exposed to environmental toxins including smoke from burning trash, fuel fumes, and vehicle fumes and that he reported having symptoms to include diarrhea and frequent indigestion.    

Reserve records include an October 2005 examination report which revealed that clinical evaluation of the anus and rectum was abnormal due to findings of stool positive for occult blood.  Hemorrhoids and previous inguinal hernia were also noted.  

Private medical records reflect that the Veteran was treated for a right inguinal hernia in 1996.  

Records of Dr. R.E.M. reveal that when seen in April 2006, the Veteran gave a 2 week history of symptoms of rectal bleeding.  

In June 2006, the Veteran underwent an endoscopy in conjunction with symptoms of blood per rectum.  Mildly enlarged internal hemorrhoids were found.  

An April 2007 report from the Blanchard Valley Hospital indicates that 5 days prior to admission, the Veteran experienced explosive diarrhea.  Following procedures including a colonoscopy, impressions which included diffuse colitis, probably Crohn's disease, were made.  A pathology report based on random colon biopsies revealed findings compatible with inflammatory bowel disease such as Crohn's, or possibly but less likely, ulcerative colitis.  Chronic active inflammation consistent with active inflammatory bowel disease was diagnosed.  Ultimately, inflammatory bowel disease and anemia were assessed on discharge.  

A VA general medical examination was conducted in January 2008.  The report indicated that the Veteran began to have blood in his stools in 1992, and continued to have these symptoms after discharge from service.  It was further noted that in April 2007, he was evaluated for symptoms of bloody diarrhea, anemia, and abdominal pain, and found to have chronic, active inflammation consistent with Crohn's disease and inflammatory bowel disease.  The diagnosed conditions included Crohn's disease of the bowel and the examiner opined that in light of the fact that the Veteran had bloody diarrhea while he was in service, it was most likely that Crohn's disease was service-connected.  

Medical information from the Lahey Clinic providing questions and answers about Crohn's disease and ulcerative colitis was provided for the file.  

A second VA examination was conducted in November 2009 at which time Crohn's disease was diagnosed.  The examiner opined that the Veteran's bowel problems did not begin while he was in the service and are not caused by or the result of his service.  It was noted that while there was evidence of hemorrhoids in service, there had been no diagnosis of Crohn's disease.  The examiner explained that while the exact cause of Crohn's disease was not known, according to the Mayo Clinic, there was a high correlation of those with Crohn's disease and hereditary factors, and also smoking.  He then noted that the Veteran had a sibling with Crohn's disease and a history of smoking.  

The Veteran provided testimony at a Board video conference hearing held in January 2012.  During the hearing, a January 2012 medical statement of Dr. H. was referenced and it was explained that this evidence confirmed the pathology of Crohn's disease with a diagnosis, although it was explained that the condition could either be described as Crohn's disease or IBS.  The Veteran provided a history of symptomatology including noting a finding of positive occult blood testing in August 1991, bloody stools in 1992, and  worsening of symptoms between 2003 and 2005.  The Veteran also gave a 20 year history of smoking.  

In January 2012, the Veteran also provided additional evidence for the file which was accompanied by a waiver, much of which was duplicative of evidence already on file.  However, that evidence did include a January 2012 private medical statement of Dr. H., a gastroenterologist who had been treating the Veteran for 5 years.  It was noted that the Veteran presented in the spring of 2007 with complaints of abdominal pain, diarrhea and iron-deficiency anemia, and that pathology confirmed inflammatory bowel disease, most likely Crohn's disease, although somewhat indeterminate.  In either event, the doctor confirmed that the Veteran did in fact have inflammatory bowel disease.  

Analysis

In this case, the Veteran seeks service connection for a gastrointestinal (GI) disorder, to include IBD, and Crohn's disease, claimed as due to an undiagnosed illness.

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.    

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans. Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and IBS are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.   

Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).  

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined. 38 U.S.C.A. § 101(33).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's service personnel records show that he served in Southwest Asia from January to May 1991.  Thus, for the purpose of this decision, the Board acknowledges that the Veteran had qualifying service in the Southwest Asia theater of operations as defined by 38 C.F.R. § 3.317.  

Crohn's disease and IBD were initially diagnosed in 2007, establishing Hickson element (1), evidence of current disability, as well as representing a "qualifying chronic disability" for purposes of pursuant to 38 U.S.C.A. § 1117(a)(2); and 38 C.F.R. § 3.317(a)(2)(i)(B).   

At the outset, the Board emphasizes that the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2012), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  

Here, Crohn's disease and IBD have been used by clinicians as diagnoses to identify essentially the same GI symptoms and manifestations.  The record reflects that clinicians have simply been unable to determine which diagnosis is the most accurate in this case, and as such both have been used essentially interchangeably.  Accordingly, those conditions are considered as a single entity in this case for purposes of establishing service connection.  In addition, as a matter of clarification, the Board believes that it is reasonable, at least in the case of IBD, to consider this condition as analogous to IBS, as specifically referenced in 38 C.F.R. § 3.317(a)(2)(i)(B)(3).

With respect to service incurrence, STRs document GI symptoms during both of the Veteran's periods of service, to include diarrhea and abdominal pain and blood stools, first shown in 1992.  Significantly, as early as August 1991, occult blood testing was positive.  Just prior to the Veteran's discharge from his second period of service in February 2005, a December 2004 post-deployment assessment indicated that the Veteran had been exposed to environmental toxins including smoke from burning trash, fuel fumes, and vehicle fumes and that he reported having symptoms to include diarrhea and frequent indigestion.  Essentially chronicity and continuity of GI symptoms is shown during both of the Veteran's periods of service.  

The file contains a VA medical opinion provided in 2008 at which time, the diagnosed conditions included Crohn's disease of the bowel and the examiner opined that in light of the fact that the Veteran had blood diarrhea while he was in service in 1992, it was most likely that Crohn's disease was service-connected.

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The aforementioned opinion was provided based on a comprehensive review of the Veteran's history and the claims file.  The opinion was supported by reasoning consistent with the clinical evidence and an accurate lay history of GI symptoms, including bloody stools and diarrhea in service in 1992.  Hence, the 2008 VA opinion is found to be of high probative value in this case, as it was issued based upon consideration of a comprehensive historical record and claims file review, and are supported persuasive and logical rationale based on an accurate factual history.  The Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

In contrast, the Board finds of lesser probative value a VA medical opinion provided in 2009, to the effect that the Veteran's bowel problems did not begin while he was in the service and were not caused by or the result of his service.  The examiner explained that while the exact cause of Crohn's disease was not known, according to the Mayo Clinic, there was a high correlation of those with Crohn's disease and hereditary factors, and also smoking.  He then noted that the Veteran had a sibling with Crohn's disease and a history of smoking.  While the Veteran may have had such factors, the fact remains that contrary to the VA examiner's conclusion, GI symptoms/bowel problems did in fact first manifest during service and the 2009 VA examiner failed to address this fact or acknowledge/explain its significance.  In essence, the factual basis for the opinion provided was therefore inaccurate.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from factors such as whether it is factually accurate, fully articulated, and has a sound reasoning for the conclusion.  See also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on lay history provided by claimant constitutes a competent medical opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the Board finds that the 2009 negative VA opinion is of far less probative value in this case than the 2008 positive VA opinion.  

In addition to the clinical evidence referenced above, the Board has reviewed the testimony from the Veteran's January 2012 hearing, and his personal statements.  After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran has IBS, diagnosed as IBD and whether his symptoms have been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for Persian Gulf undiagnosed illness or IBS.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that IBS is present to a disabling (at least 10 percent) degree within the applicable period following the Veteran's Persian Gulf War service in the Southwest Asia theater, warranting service connection for Persian Gulf undiagnosed illness or IBS.  38 C.F.R. § 3.317.  In this regard, the disability evaluation of the Veteran's GI disability is not directly before the Board at this time; however it is relevant for purposes of establishing service connection under the presumptive provisions of 38 C.F.R. § 3.317, applicable in this case.  The Board observes that the Veteran's symptoms may be rated as analogous to irritable colon syndrome under 38 C.F.R. §  4.114, Diagnostic Code 7319, with symptoms inclusive of frequent episodes of bowel disturbance with abdominal distress, constipation, and diarrhea.  For purposes of this decision only, the Board finds that at least at some point post-service, the frequency and severity of his symptoms appear to arguably have been consistent with a moderate degree of IBS as indicated by a 10 percent rating under Diagnostic Code 7319.  Accordingly, it would appear, at least with application of any benefit of the doubt in the Veteran's favor, that he exhibited objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or arguably to a degree of 10 percent thereafter.    

With resolution of all reasonable doubt in the Veteran's favor, the service connection claim for a gastrointestinal disorder, to include inflammatory bowel disease and Crohn's disease, claimed as due to an undiagnosed illness, is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for a gastrointestinal disorder, to include inflammatory bowel disease and Crohn's disease, claimed as due to an undiagnosed illness, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


